 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-229 WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                           DATE: March 2, 2020
      aka Deborah Frances Isgrigg,                       TIME: 9:00 a.m.
15    aka Deborah Frances Hunt,                          COURT: Hon. William B. Shubb
      aka Debbie Frances Evans,
16    aka Deborah Frances Thompson,
17                               Defendant.
18

19                                               STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.     By previous order, this matter was set for status on March 2, 2020.

23          2.     By this stipulation, defendant now moves to continue the status conference until May 4,

24 2020 at 9:00 a.m., and to exclude time between March 2, 2020, and May 4, 2020 at 9:00 a.m., under

25 Local Code T4.

26          3.     The parties agree and stipulate, and request that the Court find the following:

27                 a)      Defense counsel requires additional time to meet and consult with his client in

28          order to review the evidence and discuss potential resolutions, and if necessary, to prepare for

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS      1
30    UNDER SPEEDY TRIAL ACT
 1        trial. Defense counsel represents that meetings with his client require defense counsel to travel

 2        to Oroville, California, and thus, require advance scheduling. Defense counsel anticipates that

 3        he will still need to make at least two separate trips to meet and confer with his client. To date,

 4        counsel’s ability to meet and consult with his client has been complicated by a family emergency

 5        of defense counsel and the defendant’s medical needs. Further, between now and May 4, 2020,

 6        defense counsel has three weeks of pre-scheduled leave.

 7               b)      In addition, counsel for the government is in the process of obtaining additional

 8        information and supporting documentation to provide to defense counsel concerning the loss

 9        amount associated with housing that FEMA is providing to the defendant as a result of the false

10        statement charged in the Indictment.

11               c)      Counsel for defendant believes that failure to grant the above-requested

12        continuance would deny him the reasonable time necessary for effective preparation, taking into

13        account the exercise of due diligence.

14               d)      The government does not object to the continuance.

15               e)      Based on the above-stated findings, the ends of justice served by continuing the

16        case as requested outweigh the interest of the public and the defendant in a trial within the

17        original date prescribed by the Speedy Trial Act.

18               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19        et seq., within which trial must commence, the time period of March 2, 2020 to May 4, 2020 at

20        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

21        Code T4] because it results from a continuance granted by the Court at defendant’s request on

22        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

23        best interest of the public and the defendant in a speedy trial.

24               THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME PERIODS      2
30   UNDER SPEEDY TRIAL ACT
 1

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: February 27, 2020                                MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ SHELLEY D. WEGER
10                                                           SHELLEY D. WEGER
                                                             Assistant United States Attorney
11

12
     Dated: February 27, 2020                                /s/ TIMOTHY ZINDEL
13                                                           TIMOTHY ZINDEL
14                                                           Counsel for Defendant
                                                             DEBORAH LAUGHLIN
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
      Dated: February 27, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS      3
30    UNDER SPEEDY TRIAL ACT
